DETAILED ACTION
Claims 1, 3-11, and 13-20 are presented for examination, wherein claims 1, 7-9, 11, and 17-20 are currently amended; plus, claims 3-6 and 13-16 are withdrawn. Claims 2 and 12 are cancelled.
The objections to claims 8-9 and 18-19 are withdrawn as a result of the amendments to said claims.
Most of the 35 U.S.C. § 112(b) rejections of claims 1-20 are withdrawn as a result of the amendments to claims 1, 11, and 20, from which the other claims depend; amendments to claims 7-8 and 17-18; plus, cancellation of claims 2 and 12. Two prior 35 U.S.C. § 112(b) rejections of claim 9 are maintained, see infra.
The 35 U.S.C. § 102/103 rejection of claims 1-2, 7-12, and 17-19 over Shirane is withdrawn as a result of the amendment to claims 1 and 11, from which the other claims depend, and cancellation of claims 2 and 12. However, the art is reapplied, as provided infra.
The 35 U.S.C. § 102/103 rejection of claims 1-2, 7-12, and 17-20 over Yushin is withdrawn as a result of the amendment to claims 1, 11, and 20, from which the other claims depend, and cancellation of claims 2 and 12.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been March 26, 2021 has been entered.
Claim Objections
Claim 9 is respectfully objected to because the status identifier should read as “currently amended. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding newly amended claim 9, the previously amended limitation “expansion of the anode in lateral directions is less than 2% when roll pressed …” (emphasis added) is unclear whether it is (1) required to be processed in the method provided in the claim or (2) the property is a condition precedent that is required only if the condition is present.
For purposes of examination, the limitation is interpreted according to interpretation (2). Further, if interpretation (1) is intended, then an election requirement between the methods of flat pressing and roll pressing would be required.
Still regarding newly amended claim 9, the newly amended limitation “expansion of the anode in lateral directions is less than 2% when roll pressed on the copper current collector” is not clear how the “anode” is to be “roll pressed” “on” “the copper current collector” when said anode has been previously amended to be defined in the independent claim as “the anode comprising: a copper current collector; and an active material on the current collector” (emphasis added).
For purposes of examination, the limitation is interpreted as provided infra.
Regarding newly amended claims 8 and 18-19, the newly amended limitations “expansion of the anode in lateral directions is less than 4% if the active material is flat pressed on the copper current collector” (claims 8 and 18, emphasis added) and “expansion of the anode in lateral directions is less than 2% if the active material is roll pressed on a copper current collector” (claim 19, emphasis added) are severably unclear whether they are (1) required to be processed in the method provided in the claim or (2) the property is a condition precedent that is required only if the condition is present (cf claim 20).
For purposes of examination, the limitation is interpreted according to interpretation (2). Further, if interpretation (1) is intended, then an election requirement between the methods of flat pressing and roll pressing would be required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhomme et al (US 2018/0198114).
Regarding newly amended independent claim 1, Bonhomme teaches a lithium-ion battery and a method of forming said battery, wherein said invention provides for expansion of its anode active material and metal current collector without significant 
(1)	a cathode (e.g. ¶¶ 0003, 64, 68, 81, and 188), reading on “a cathode;”
(2)	a polymer separator sheet and a nonaqueous electrolyte (e.g. ¶¶ 0008-09, 11, 17, 74-75, 160, 162, 170, and 188), reading on “an electrolyte;” and,
(3)	said anode (e.g. ¶¶ 0065-67), reading on “an anode,” said anode comprising:
(3a)	said metal current collector that may be composed of copper, aluminum, or nickel, wherein copper formed as a sheet/foil is used throughout the disclosure (e.g. ¶¶ 0065-67 and 177), said copper formed as a sheet/foil reading on the previously amended limitation “the anode comprising: a copper current collector” and the previously amended limitation “an expansion of the anode during operation is configured by a material used for the current collector;” and,
(3b)	a film comprising a composite monolithic carbonaceous structure with silicon active material indirectly adhered to said current collector via an electrode attachment polymer substance, such as polyamideimide, polyvinylidene fluoride, or polyacrylic acid; wherein said silicon active material is present in an amount of 50-70 wt% or 60-80 wt%; and, wherein said monolithic carbonaceous structure is formed from pyrolyzed polymer precursor material, such as polyimide, PVDF, or PAI (e.g. ¶¶ 0064-65, 69, 72-76, 107, 109-112, and 128-132 plus e.g. Figure 10), noting that said taught amount of silicon overlaps the claimed range of silicon, reading on the newly amended limitation “the anode comprising: active material on the current collector, the active material having a silicon content of 50% or more by weight,” see also MPEP § 2144.05(I),
wherein expansion of said anode during operation is configured by roughness of the current collector, thickness of the current collector, metal used for the current collector, and/or a lamination process that adheres said active material to the current collector (e.g. ¶¶ 0006, 11, 109, 116, 135, 153, and 156),
wherein said current collector may be a variety of thicknesses, such as 8 µm, 10 µm, 15 µm, 20 µm, and 21 µm; said electrode attachment polymer substance may be composed of e.g. polyamideimide, polyvinylidene fluoride, or polyacrylic acid; and, said expansion in the x-y plane of said film—as opposed to the thickness direction—may be in the range of about 0-10% with said copper current collector foil (e.g. ¶¶ 0086, 135, 145, and 153 plus e.g. Figures 24-26), overlapping the claimed range of expansion, reading on the newly amended limitation “the expansion of the anode during operation is less than 4%,” e.g. MPEP § 2144.05(I).

In the alternative, Bonhomme teaches said metal current collector that may be composed of copper, aluminum, or nickel, wherein copper formed as a sheet/foil is used throughout the disclosure (e.g. supra), but does not expressly teach the previously amended limitation “an expansion of the anode during operation is configured by a material used for the current collector.”
However, Bonhomme teaches a substantially identical anode composed of substantially identical composition (i.e. silicon-pyrolyzed carbon active composite active material coated on a copper sheet/foil, see e.g. supra; compared with 
Regarding newly amended claim 7, Bonhomme teaches the battery of claim 1, wherein said metal current collector that may be composed of copper, aluminum, or nickel, wherein copper formed as a sheet/foil is used throughout the disclosure (e.g. supra), said copper formed as a sheet/foil reading on the newly amended limitation “the current collector comprises a copper foil.”
Regarding newly amended claims 8-9, Bonhomme teaches the battery of claim 7, wherein said lamination process that adheres said active material to said current collector may comprise roll pressing or flat pressing (e.g. ¶¶ 0024, 116-117, 127, and 187), and wherein said expansion in the x-y plane of said film—as opposed to the thickness direction—may be in the range of about 0-10% with said copper current collector foil (e.g. supra), overlapping the claimed range of expansion, reading on the newly amended limitation “expansion of the anode in lateral directions is less than 4% if the active material is flat pressed on the copper current collector” (claim 8) and “expansion of the anode in lateral directions is less than 2% when the active material is roll pressed on the copper current collector” (claim 9), alternatively noting that the limitations “flat pressed” and “roll pressed” severably are product-by-process limitations, and do not patentably distinguish the instant invention, e.g. MPEP § 2113.
In the alternative, Bonhomme teaches a substantially identical anode composed of substantially identical composition (i.e. silicon-pyrolyzed carbon active composite active material coated on a copper sheet/foil, see e.g. supra; compared with instant specification, at e.g. ¶¶ 0030-33), so said property would be expected, e.g. MPEP § 
Regarding claim 10, Bonhomme teaches the battery of claim 1, wherein said battery is said lithium-ion battery (e.g. supra), reading on “the battery comprises a lithium ion battery.”

Regarding claims 11 and 17-20, Bonhomme is applied as provided supra, with the following modifications.

Still regarding newly amended independent claim 11, Bonhomme teaches said method includes forming said battery with said current collector having said metal current collector that may be composed of copper, aluminum, or nickel, wherein copper formed as a sheet/foil is used throughout the disclosure, wherein said expansion in the x-y plane of said film—as opposed to the thickness direction—may be in the range of about 0-10% with said copper current collector foil during operation (e.g. supra), overlapping the claimed range of expansion, reading on the newly amended limitation “configuring an expansion of the anode during operation by a material used for the current collector such that the expansion of the anode during operation is less than 4%,” e.g. MPEP § 2144.05(I).
Still regarding newly amended claim 17, Bonhomme teaches the method of claim 11, wherein said current collector may be composed of copper formed as a sheet/foil (e.g. supra), reading on the newly amended limitation “the current collector comprises a copper foil
Still regarding newly amended claims 18-19, Bonhomme teaches the method of claim 17, wherein said lamination process that adheres said active material to said current collector may comprise roll pressing or flat pressing (e.g. ¶¶ 0024, 116-117, 127, and 187), and wherein said expansion in the x-y plane of said film—as opposed to the thickness direction—may be in the range of about 0-10% with said copper current collector foil (e.g. supra), overlapping the claimed range of expansion, reading on the newly amended limitation “expansion of the anode in lateral directions is less than 4% if the active material is flat pressed on the copper current collector” (claim 18) and the newly amended limitation “expansion of the anode in lateral directions is less than 2% if the active material is roll pressed on the copper current collector” (claim 19), noting that the limitations “flat pressed” and “roll pressed” (emphasis added) severably are product-by-process limitations within a process, and do not patentably distinguish the instant invention, e.g. MPEP § 2113.
In the alternative, Bonhomme teaches a substantially identical anode composed of substantially identical composition (i.e. silicon-pyrolyzed carbon active composite active material coated on a copper sheet/foil, see e.g. supra; compared with instant specification, at e.g. ¶¶ 0030-33), so said property would be expected, e.g. MPEP § 2112.01, further noting as provided supra, that the limitations “flat pressed” and “roll pressed” (emphasis added) severably are product-by-process limitations within a process, and do not patentably distinguish the instant invention, e.g. MPEP § 2113.

Still regarding newly amended independent claim 20, Bonhomme teaches said metal current collector that may be composed of copper, aluminum, or nickel, wherein copper formed as a sheet/foil is used throughout the disclosure and further said expansion supra), but does not expressly teach the limitation “an anisotropic expansion of the anode during operation is configured by a material used for the current collector ….”
However, Bonhomme teaches a substantially identical anode composed of substantially identical composition (i.e. silicon-pyrolyzed carbon active composite active material coated on a copper sheet/foil, see e.g. supra; compared with instant specification, at e.g. ¶¶ 0030-33), so said property would be expected, e.g. MPEP § 2112.01.
Bonhomme teaches said expansion in the x-y plane of said film—as opposed to the thickness direction—may be in the range of about 0-10% with said electrode attachment polymer substance (e.g. supra), but does not expressly teach the process limitation in the claimed product “an anisotropic expansion of the anode during operation is configured by … a direct coating process that adheres the active material to the current collector followed by a calendering process.”
However, said process limitation does not patentably distinguish the instant product claim, e.g. MPEP § 2113. See also instant specification, at e.g. ¶0048, which indicates application of the active material layer by direct coating or lamination are equivalent processes resulting in the instant invention.
    
        
            
                                
            
        
    

Claims 1, 7-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shirane et al (US 2009/0317721).
Regarding newly amended independent claim 1, Shirane teaches a battery (e.g. ¶0001) comprising:
(1)	a positive electrode (e.g. item 1, see e.g. ¶0060), reading on “a cathode,”
(2)	a non-aqueous electrolyte (e.g. Id), reading on “an electrolyte,” and
(3)	a negative electrode (e.g. item 2, e.g. Id), reading on “an anode,” said negative electrode comprising:
(3a)	a negative electrode current collector (e.g. item 14) is a metal foil that may be composed of stainless steel, nickel, copper, or titanium, wherein examples provide for said negative electrode current collector being a copper foil with a thickness of e.g. 10 µm (e.g. ¶¶ 0061, 71, 76, 93, 105, 113, 129-30, 136, and 138), wherein said copper negative electrode current collector with said thickness of e.g. 10 µm reading on the previously amended limitation “the anode comprising: a copper current collector” and the previously amended limitation “an expansion of the anode during operation is configured by a material used for the current collector;” and,
(3b)	a columnar first negative electrode active material (e.g. item 15) disposed on an outer peripheral side of said negative electrode current collector, and columnar second negative electrode active material (e.g. item 16) disposed on an inner peripheral side (e.g. Id), reading on “the anode comprising … an active material on the current collector,”
x) and said negative electrode active material present in the amount of 70 % (e.g. ¶¶ 0015, 72-73, 76, 95-96, 107, 116, and 138), said silicon metal in the taught amount overlapping the claimed range, reading on the newly added limitation “the active material having a silicon content of 50% or more by weight,” MPEP § 2144.05(I).

Shirane teaches optimizing the negative electrode to reduce the effects of the negative electrode active material expansion and contraction during charging and discharging, since the degree of expansion/contraction results in said active material peeling from said current collector (e.g. ¶¶ 0008-11, 15, 73, 88, 108, and 124-125), but does not expressly teach the newly amended limitation “the expansion of the anode during operation is less than 4%.”
However, it would have been obvious to a person of ordinary skill in the art to optimizing the negative electrode to reduce the effects of the negative electrode active material expansion and contraction during charging and discharging to within the claimed range since Shirane teaches the degree of expansion/contraction is result effective in preventing said active material peeling from said current collector, e.g. MPEP § 2144.05(II).

In the alternative regarding the previously amended limitation “an expansion of the anode during operation is configured by a material used for the current collector,” Shirane teaches said negative electrode current collector is said supra), which is a substantially identical anode composed of substantially identical composition (i.e. copper foil, see e.g. supra; compared with instant specification, at e.g. ¶¶ 0030-33), so said property would be expected, e.g. MPEP § 2112.01.
Regarding newly amended claim 7, Shirane teaches the battery of claim 1, wherein said negative electrode current collector may be composed of copper with said thickness of e.g. 10 µm (e.g. supra), reading on the newly amended limitation “the current collector comprises a copper foil.”
Regarding newly amended claims 8-9, Shirane teaches the battery of claim 7, wherein said negative electrode current collector may be composed of copper with said thickness of e.g. 10 µm; said negative electrode active materials may be composed of silicon metal; and, said negative electrode is optimized to reduce the effects of the negative electrode active material expansion and contraction during charging and discharging, since the degree of expansion/contraction results in said active material peeling from said current collector (e.g. supra), but does not expressly teach the newly amended limitations “expansion of the anode in lateral directions is less than 4% if the active material is flat pressed on the copper current collector” (claim 8) or “expansion of the anode in lateral directions is less than 2% when the active material is roll pressed on the copper current collector” (claim 9).
However, it would have been obvious to a person of ordinary skill in the art to optimizing the negative electrode to reduce the effects of the negative electrode active 
Regarding claim 10, Shirane teaches the battery of claim 1, wherein said battery includes said non-aqueous electrolyte (e.g. supra), which may include an electrolyte solution for transporting lithium ions of said battery (e.g. ¶¶ 0066-67), reading on “the battery comprises a lithium ion battery.”

Regarding claims 11 and 17-20, Shirane is applied as provided supra, with the following modifications.

Still regarding newly amended independent claim 11, Shirane teaches said battery is formed by winding said electrodes and a separator (e.g. item 3) therebetween into an electrode group (e.g. item 4) and inserting said electrode group into a battery case (e.g. item 5) with said non-aqueous electrolyte (e.g. ¶0060), reading on “method of forming a battery, the method comprising: forming a battery comprising a cathode, an electrolyte, and an anode … ,” and selecting said current collector to be composed of copper with a thickness of 10 µm and, further teaches optimizing the negative electrode to reduce the effects of the negative electrode active material expansion and contraction during charging and discharging (e.g. supra), reading on “configuring an expansion of the anode during operation
Still regarding newly amended claim 17, Shirane teaches the battery of claim 11, wherein said negative electrode current collector may be composed of copper with said thickness of e.g. 10 µm (e.g. supra), reading on the newly amended limitation “the current collector comprises a copper foil.”
Still regarding newly amended claims 18-19, Shirane teaches the method of claim 17, wherein said current collector may be composed of copper with a thickness of 10 µm and, further teaches optimizing the negative electrode to reduce the effects of the negative electrode active material expansion and contraction during charging and discharging, since the degree of expansion/contraction results in said active material peeling from said current collector (e.g. supra), but does not expressly teach the newly amended limitation “expansion of the anode in lateral directions is less than 4% if the active material is flat pressed on the copper current collector” (claim 18) or the newly amended limitation “expansion of the anode in lateral directions is less than 2% if the active material is roll pressed on the copper current collector” (claim 19), noting that the limitations “flat pressed” and “roll pressed” (emphasis added) severably are product-by-process limitations within a process, and do not patentably distinguish the instant invention, e.g. MPEP § 2113.
However, it would have been obvious to a person of ordinary skill in the art to optimizing the negative electrode to reduce the effects of the negative electrode active material expansion and contraction during charging and discharging to within the claimed range since Shirane teaches the degree of expansion/contraction is result effective in preventing said active material peeling from said current collector, e.g. MPEP § 2144.05(II),noting that the limitations “flat pressed” and “roll pressed” severably are .
Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive.
First, regarding the 35 U.S.C. § 112(b) rejections, the applicants allege the amendments to the claims at issue overcome said rejections.
In response, the examiner respectfully refers supra regarding claim 9.
Second, the applicants allege the newly added limitation requiring silicon active material overcomes the Shirane art since Shirane teaches SiO2 as the active material.
In response, the argument is not commensurate with the scope of the art as disclosed. Specifically, examiner respectfully notes that while the art teaches silicon oxide, it also teaches metallic silicon, the later is newly applied supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723